Citation Nr: 0317561	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for cervical spine and dorsal spine myositis, 
prior to January 2, 2002.

2.  Entitlement to a disability rating in excess of 20 
percent for a cervical spine disability from January 2, 2002, 
on appeal from an original grant of service connection.

3.  Entitlement to an initial disability rating in excess of 
10 percent for dorsal spine myositis from January 2, 2002, on 
appeal from an original grant of service connection.


REPRESENTATION

Appellant represented by:	Louis A. De Mier Le Blanc, 
Attorney

ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty for training from July 
1969 to November 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), effecting the Board's decision in May 
2000 that granted entitlement to service connection for 
cervical spine and dorsal spine disabilities.  The RO 
assigned a 30 percent disability rating for "cervical spine 
and dorsal spine disabilities," effective from February 5, 
1997.

In a January 2002 rating decision, the RO assigned separate 
ratings for the cervical and dorsal spine disabilities, i.e., 
a 20 percent disability rating for a cervical spine condition 
and a 10 percent disability rating for dorsal spine myositis, 
effective from January 2, 2002.  The veteran is appealing the 
ratings assigned.


REMAND

This case is not yet ready for appellate review.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002); see also 38 C.F.R. § 
3.102, 3.156(a), 3.159, 3.326(a) (2002) (VA regulations 
implementing the VCAA).  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA must notify the 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Accordingly, a 
remand is necessary in the instant case for compliance with 
the provisions of the VCAA.  See 38 C.F.R. § 19.9 (2002).

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's ultimate responsibility to ensure 
that all appropriate development is undertaken in this case.  
In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in 
Quartuccio v. Principi, 16 Vet. App. 183, the veteran should 
be notified of the evidence and information for which he is 
responsible and that which VA is responsible.  See 
Quartuccio, 16 Vet. App. at 187.

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  This amendment was effective September 
23, 2002.  Id.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-19 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the RO must evaluate 
the appellant's claims for increased ratings from September 
23, 2002, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claims, if 
indeed one is more favorable than the other.  For any date 
prior to September 23, 2002, the revised regulation cannot be 
applied.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be afforded a VA 
spine examination to determine the 
severity of the appellant's service-
connected cervical spine disability and 
dorsal spine myositis.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested address as 
completely as possible each inquiry on 
the worksheet for a spine examination.  
If a particular inquiry or section of the 
worksheet is not applicable, the examiner 
is requested to so state.

2.  After the development requested above 
has been completed to the extent 
possible, the RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

3.  The RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations, including regulations 
implementing the Veterans Claims 
Assistance Act of 2000 (VCAA) and the old 
and the amended rating criteria for 
intervertebral disc syndrome.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


